The affidavit does not state the time of the offense. The defendant filed a demurrer. Section 4511.21 of the Revised Code provides:
"In every charge of violation of this section the affidavit and warrant shall specify the time, place, and the speed at which the defendant is alleged to have driven * * *."
I, therefore, concur that the affidavit is defective and the judgment must be reversed.
I am impressed with the fact that on the record as it now stands the defendant has been twice tried and twice found not guilty prior to the present trial. It is somewhat difficult to understand how, on this record, the third trial came about.